PER CURIAM.
The trial court’s denial of appellant’s Florida Rule of Criminal Procedure 3.800(a) motion to correct illegal sentence is affirmed in all respects. Affirmance is without prejudice for appellant to raise his claim of scoresheet error in a Rule 3.850 motion where the “would-have-been-imposed” harmless error standard will apply to his claim of scoresheet error. State v. Anderson, 905 So.2d 111, 112 (Fla.2005); see also Brooks v. State, 969 So.2d 238, 243 n. 8 (Fla.2007).
GROSS, C.J., HAZOURI and CIKLIN, JJ., concur.